Case 2:19-cv-00750 Document 3 Filed 01/31/19 Page 1 of 2 Page ID #:49
     Case 2:19-cv-00750 Document 3 Filed 01/31/19 Page 2 of 2 Page ID #:50

 1                                  PROOF OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF ORANGE
 3

 4
         I am over the age of 18 and not a party to the within action. My business
   address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On January
 5 31, 2019, I served the foregoing document described as

 6          CERTIFICATION AND NOTICE OF INTERESTED PARTIES
 7 on the following-listed attorneys by the following means of service:

 8        BY CM/ECF: I hereby certify that, on January 31, 2019, I electronically filed
 9 the foregoing with the Clerk of Court using the CM/ECF system. The filing of the
   document will send electronic copies to the individuals on at the e-mail addresses
10
   listed below:
11
           Genie Harrison, genie@genieharrisonlaw.com
12
           Amber Phillips, amber@genieharrisonlaw.com
13         Mary Olszewska, mary@genieharrisonlaw.com
14
           BY OVERNIGHT NEXT DAY DELIVERY: I hereby certify that, on
15   January 31, 2019, I placed a true copy of the foregoing document in a sealed
     envelope or package designated by the overnight delivery provider with delivery
16
     fees paid or provided for, at the address indicated below and deposited same in a
17   box or other facility regularly maintained by the overnight delivery provider or
     delivered same to an authorized courier or driver authorized by the overnight
18
     delivery provider to receive documents.
19
           Genie Harrison
20
           Amber Phillips
21         Mary Olszewska
           GENIE HARRISON LAW FIRM, APC
22
           523 W. 6th Street, Suite 707
23         Los Angeles, CA 90014
           Tel.: (213) 805-530
24
           Fax: (213) 805-5306
25
           I declare under penalty of perjury under the laws of the United States that the
26
     foregoing is true and correct. Executed on January 31, 2019 at Irvine, California.
27
                                                  /s/ Courtney L. McKinney
28
                                                  Courtney L. McKinney

                                           1
          PLAINTIFF JOHN LEROY HOWARD, M.D.’S EX PARTE APPLICATION FOR ORDERS
